Citation Nr: 1447817	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to financial assistance from the Department of Veterans Affairs for the purchase of an automobile or of adaptive equipment for an automobile.

2. Entitlement to an increased rating for choroiditis in the right eye and macular degeneration in the left eye, currently rated as 70 percent disabling.

3. Entitlement to an increased rating for mood disorder due to chronic pain, currently rated as 70 percent disabling.

4. Entitlement to an increased rating for lumbar strain, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, EH, and PH


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1945 to January 1949.

This case comes to the Board of Veterans' Appeals (Board) from February 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2011, the Veteran testified during a hearing at the RO before a local hearing officer.  

In a May 2013 decision, the Board granted special monthly compensation based on the need for regular aid and attendance and remanded the remaining claims to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for choroiditis in the right eye and macular degeneration in the left eye, mood disorder due to chronic pain, and lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Only a right eye disability is service-connected as a result of injury incurred in active service; with visual acuity in each eye of 20/200 or less, compensation is payable "as if" the combination of the service-connected and nonservice-connected eye disabilities (paired organs) were the result of a service-connected disability.

2. The paired-organs disability granted "as if" the nonservice-connected left eye disability were service-connected does not satisfy the requirement of 38 U.S.C. § 3901(1)(A) for financial assistance for the purchase of an automobile or of adaptive equipment for an automobile.


CONCLUSION OF LAW

The criteria for financial assistance from the VA for the purchase of an automobile or of adaptive equipment for an automobile are not met.  38 U.S.C. § 3901(1)(A) (West 2002); 38 C.F.R. §§ 3.808, 17.156 (2013); VAOPGCPREC 3-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  However, this case is one in which the law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist a claimant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the claimant in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Wensch v. Principi, 15 Vet. App. 362 (2001).

In the May 2013 remand, the Board noted that the AOJ denied the Veteran's claim for financial assistance for the purchase of an automobile or of adaptive equipment for an automobile because, although he meets the visual acuity requirements of 20/200 or less in both eyes, his left eye disability was granted on the basis of paired extremities and not the result of an injury or disease incurred in or aggravated by active service.  The Board observed, however, that the AOJ did not provide the Veteran with any regulations or statutes concerning the paired organs or extremities language used to deny his claim.  The Board thus requested that the AOJ provide him with notice of the legal authority concerning paired organs and extremities that formed the basis of the denial of his claim.  

On remand, the AOJ sent the Veteran a letter in November 2013 that informed him of the criteria for obtaining financial assistance for the purchase of an automobile or of adaptive equipment for an automobile.  Then, in the March 2014 supplemental statement of the case, the AOJ cited to 38 C.F.R. § 3.383, the regulation pertaining to paired organs and extremities and compensation payable for the combinations of service-connected and nonservice-connected disabilities as if both disabilities were service-connected.  The Board finds that the above reflects substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).  Moreover, as this case is one in which the law is dispositive of the issue, remanding this case back to the AOJ for further development essentially would be a redundant exercise resulting only in additional delay with no benefit flowing to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Analysis

A certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be provided to a veteran who is entitled to compensation under chapter 11 of title 38 of the United States Code and has permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye, with corrective glasses, if the disability is the result of an injury incurred or disease contracted by active service.  38 U.S.C.A. § 3901(1)(A) (West 2002); 38 C.F.R. § 3.808 (2013).

A veteran is eligible for adaptive equipment, after qualifying for financial assistance in the purchase of one automobile, if he is receiving compensation for loss or loss of use of one or both feet or loss, or loss of use of one or both hands, or ankylosis of one or both knees or of one or both hips.  38 C.F.R. § 17.156 (2013). 

Except for eligibility for automobile benefits under 38 U.S.C. § 1151(a) for persons disabled by VA treatment, which is not at issue in this case, under the "plain meaning" rule of interpreting statutory construction, the "as if service-connected" language of compensation for paired organs does not satisfy the requirement of 38 U.S.C. § 3901(1)(A) that a veteran must be entitled to compensation for a disability that is the result of an injury incurred or disease contracted in active service.  Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003) (confirming that beneficiaries are not eligible for ancillary benefits under statutes that condition eligibility upon service connection, unless legislative history shows that Congress authorized such eligibility); VAOPGCPREC 3-2004 (VA's Office of the General Counsel holding that under the "plain meaning" rule, compensation for a paired-organ disability "as if" it were service-connected does not entitle one to service-connected ancillary benefits, such as automobile benefits, in the absence of the statute's legislative history that Congress intended such eligibility).  

In this case, service connection was granted for a right eye disability that was the result of an injury incurred in active service.  In a July 2012 rating decision, because the Veteran had impairment of vision in each eye with a visual acuity of 20/200 or less, the AOJ granted service connection for a left eye disability based on the provisions of 38 C.F.R. § 3.383 for paired organs and extremities.  Thus, only a right eye disability is service-connected as a result of injury incurred in active service; with visual acuity in each eye of 20/200 or less, compensation is payable "as if" the combination of the service-connected and nonservice-connected eye disabilities (paired organs) were the result of a service-connected disability.

On the other hand, the paired-organs eye disability granted "as if" the nonservice-connected left eye disability were service-connected does not satisfy the requirement of 38 U.S.C. § 3901(1)(A) for financial assistance for the purchase of an automobile or of adaptive equipment for an automobile.  In that regard, the Board notes that the United States Court of Appeals for Veterans Claims found that a claimant met the criteria for eligibility for education benefits under 38 U.S.C. § 3501(a)(1)(A)(ii) where the claimant was a dependent of a veteran who was awarded a 100 percent rating for bilateral deafness pursuant to 38 U.S.C. § 1160 (paired-organ statute), despite a holding to the contrary by the General Counsel in VAOPGCPREC 75-90).  Kimberlin v. Brown, 5 Vet. App. 174 (1993).  However, the Board finds that VAOPGCPREC 3-2004 controls in this case, and eligibility for financial assistance in the purchase of an automobile or other conveyance may not be provided on the basis of disability for which compensation is payable under 38 U.S.C. § 1160 as such disability is not the result of an injury incurred in active service.  The Board is bound by the statutory provisions governing veterans' benefits and the precedent opinions of VA's General Counsel.  Accordingly, the Board concludes that the criteria for financial assistance from the VA for the purchase of an automobile or of adaptive equipment for an automobile are not met.  

As the Veteran is not eligible for VA financial assistance in the purchase of an automobile or other conveyance, he is not eligible for adaptive equipment for an automobile.  Moreover, the Veteran would not otherwise be eligible for adaptive equipment because he does not have in addition to permanent impairment of vision of 20/200 or less, loss or loss of use of one or both feet, or loss or loss of use of one or both hands, or ankylosis of one or both knees or of one or both hips as required under 38 C.F.R. § 17.156.


ORDER

Financial assistance from the VA for the purchase of an automobile or of adaptive equipment for an automobile is denied.


REMAND

Further development is needed on the remaining claims on appeal.

The Veteran seeks increased ratings for his choroiditis in the right eye and macular degeneration in the left eye, mood disorder due to chronic pain, and lumbar strain.

In the remand portion of the May 2013 decision, the Board noted that the Veteran filed a notice of disagreement to a July 2012 rating decision on the increased rating claims and requested that the AOJ issue a statement of the case (SOC).  After doing so, the Veteran perfected the appeal.  For those claims, he was last examined by VA for his disabilities in February 2011 and the SOC reflects review of the examination reports.  However, he was again examined for his eye and back disabilities in July 2013.  Thus, the AOJ should readjudicate those claims with consideration of the recent examination reports.  While the AOJ adjudicated a new claim for increase for the back disability in a September 2013 rating decision, as the claim is still on appeal, the issuance of a supplemental statement of the case is needed.  

The Veteran has not been re-examined for his mood disorder.  As such, he was last examined for his mood disorder over three and a half years ago and the examination is stale.  As his disability may have worsened since the last examination, to properly adjudicate the increased rating claim, he should be afforded a current examination.  Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through February 2014.  Any treatment records since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records since February 2014.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his mood disorder due to chronic pain.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's mood disorder due to chronic pain.  The examiner should also indicate the degree of social and occupational impairment due to the Veteran's mood disorder due to chronic pain and describe the Veteran's symptoms.  The examiner should review the claims file and note that review in the report.  A rationale for all opinions should be provided.

3.  Then, readjudicate the claims with consideration of all the evidence added to the claims file since the July 2012 rating decision.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


